Citation Nr: 0116999	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  99-22 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include retropatellar pain and degenerative 
joint disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel



INTRODUCTION

The appellant served on active duty from September 1955 to 
July 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Competent evidence attributing a bilateral knee 
disability, to include retropatellar pain and degenerative 
joint disease to service has not been presented.

2.  Competent evidence attributing the post-service 
development of hypertension to service has not been 
presented.


CONCLUSIONS OF LAW

1.  A bilateral knee disability, to include retropatellar 
pain and degenerative joint disease was not incurred in or 
aggravated and may not be presumed to be incurred during the 
appellant's active service.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

2.  Hypertension was not incurred in or aggravated and may 
not be presumed to be incurred during the appellant's active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a November 1998 rating decision 
wherein the RO denied service connection for a bilateral knee 
disability and hypertension.  In statements submitted in 
support of his claims, the appellant contends that he was 
treated at Brooke Army Hospital during service for swelling 
and pain in his knee and ankle that made it difficult for him 
to walk.  He indicated 5 bone spurs were discovered.  He now 
had knee pain and had to wear braces on his legs in order to 
have mobility of any sort.  He had treatment after service 
because the swelling and pain continued.  The consequences of 
this injury included hypertension.  These conditions have 
rendered him unable to find employment.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Service connection may be established when arthritis 
or hypertension is manifested to a compensable degree within 
one year following service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

The appellant did not serve in wartime or combat, therefore 
the provisions of 38 U.S.C.A. § 1154 (West 1991) do not 
apply.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (2000).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim by virtue of letters sent 
by the RO in January 1998 and again in March 2001.  These 
letters provided extensive notice regarding the types of 
evidence necessary in the appellant's particular case to 
substantiate a claim for service connection.  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  In response to the 
RO's request that the appellant identify all post-service 
treatment sources, the appellant submitted a statement in 
July 1998.  He stated that he received inservice treatment at 
Brooke Army Hospital in approximately 1956.  He was seen 
between 1958-1964 at Alcorn State University.  He was treated 
by a private physician in Nashville, Tennessee from 1974-
1975.  Between 1979-1980 he was seen in Huntsville, Alabama.  
He then identified treatment at VA facilities in Palo Alto 
from 1990-1997.  The RO requested additional information and 
releases in order to obtain the identified information.  The 
appellant responded in a July 1998 statement in support of 
the claim, that he was unable to remember the name of the 
private physician he saw in Nashville.  He had contacted 
Alcorn State University himself and was advised that records 
were not kept after 6 years and were therefore unavailable.  
He identified current treatment at the VA Medical Center in 
Jackson, Mississippi.  Thereafter, the RO obtained all 
available treatment records from the VA Medical Center in 
Palo Alto, the VA outpatient clinic in Monterey, and the VA 
Medical Center in Jackson.  All VA institutions have verified 
that the entirety of the available records have been 
furnished.  Therefore, we hold that all available evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder.  As for the 
unidentified and/or destroyed records, we hold that it is 
reasonably certain that these records do not exist and that 
further efforts to obtain these would be futile.

Immediately after the appellant filed his original claim in 
October 1997, the RO notified him that his service medical 
records had not been located.  He was asked to complete NA 
Form 13055 and to provide other information to assist the 
department in a search of his records.  The National 
Personnel Records Center provided the following information 
in July 1998: 

"The VA RO Oakland, CA previously 
requested medical records in November 
1997 and March 1998 and subsequently, NA 
form 13055 dta 12-11-97 alleging Fall 
1956 treatment of legs was submitted to 
this office.  A search of Army morning 
reports from the 250th General Hospital 
Ft. Sam Houston, TX for the period August 
1, 1956 through December 31, 1956 failed 
to show this veteran receiving any 
medical treatment during that time.  
Attached are the following alternate 
record source documents: 1) QMC 0229 011 
043-DD 481-3, clinical record cover sheet 
for C/R#4442006 from Brooke Army 
Hospital, Ft. Sam Houston, TX dated 
February 28, 1957 and 2) QMC 0229 028 
064-DD 481-3, clinical records cover 
sheet for C/R# 4026026 from Brooke Army 
Hospital. Ft. Sam Houston, TX dated 1-10-
56.  Physical examinations at induction 
and discharge cannot be reconstructed."

Additionally, fire related service was indicated.  The 
appellant was notified of the absence of additional service 
medical records in the rating decision, Statement of the Case 
and Supplemental Statement of the Case issued during the 
pendency of the appeal.  Therefore, we hold that it is 
reasonably certain that additional service medical records do 
not exist and that further efforts to obtain these would be 
futile.

The appellant requested a video conference hearing and failed 
to report for the hearing scheduled in May 2001.  A VA 
examination was not conducted with reference to either claim 
in this case.  A medical examination for compensation claims 
is necessary when the evidence shows that the claimant has a 
current disability that may be associated with the claimant's 
active service and there is insufficient medical evidence to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  A VA 
examination was not necessary in this case.  Current 
bilateral knee disability and hypertension was established by 
the evidence of record, however, there is no competent 
evidence or even a suggestion in any of the medical evidence 
of record that either of these claimed disabilities is 
associated with service.  Rather, the development of 
osteoarthritis has been linked by competent evidence to 
obesity, and hypertension developed decades after separation 
from service.  Finally, there is no indication from the 
appellant or the representative that there is outstanding 
evidence which would be relevant to this claim, in fact the 
appellant indicated this when contacted by phone by the RO in 
March 2001.  When the Board considers an issue not considered 
below by the RO, in this case because the passage of the 
Veterans Claims Assistance Act came after the RO had 
completed consideration of the case, then the Board must 
consider whether the appellant would be prejudiced by 
appellate review without first returning the case to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the cited 
findings regarding the development previously accomplished in 
this case, we hold that the appellant would not be prejudiced 
with our consideration of the appeal since the duty to assist 
the appellant has been met and no reasonable possibility 
exists that additional assistance would aid in substantiating 
the claim.

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The obligation of the Board to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is especially heightened in cases where the 
service medical records are presumed destroyed.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Two clinical record cover sheets were recovered from Brooke 
Army Hospital.  In January 1956, the appellant under went 
teeth extraction, and in February 1957 he was treated for 
acute urethritis.

Outpatient treatment records from VA facilities in Palo Alto 
and Monterey revealed post-service diagnoses of bilateral 
knee arthritis and hypertension, with the earliest record 
dated in May 1992.  In December 1995, X-ray examination 
revealed severe osteoarthritis in both knees.  In a June 1997 
note, the examiner indicated that osteoarthritis was present 
primarily in the knees, and probably secondary to obesity.  
Hypertension was also present.  In an October 1997 note, the 
arthritis was said to be exacerbated by obesity.

Outpatient records from the VA Medical Center in Jackson 
documented ongoing treatment from March 1998 for degenerative 
joint disease in both knees, more severe on the right, and 
for hypertension.

Bilateral knee disability, to include retropatellar pain and 
degenerative joint disease.

Competent evidence of current bilateral knee disability has 
been presented, as outpatient treatment records confirmed 
diagnoses of degenerative joint disease in both knees.  The 
appellant has reported knee pain, however pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).

Competent evidence of incurrence or aggravation of a knee 
disease or injury in service has not been submitted.  The 
appellant has alleged that he was treated for knee pain and 
swelling in service and that bone spurs were identified.  
The appellant is a lay person.  Lay testimony is competent 
only when it regards the readily observable features or 
symptoms of injury or illness, but may not be relied upon 
for establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The 
appellant competent to report that he had knee pain or 
swelling in service, as these are readily observable 
symptoms.  However, the appellant lacks the medical training 
and expertise to provide competent evidence of anything 
further in regard to the knees.  In other words, he cannot 
provide competent evidence of a medical diagnosis as to the 
knees or residual disability associated with the pain or 
swelling.  Any statement of the appellant as to what a 
doctor told him about spurs is insufficient to establish a 
medical diagnosis.  The connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995), Marciniak v. Brown, 10 Vet. App. 198 
(1997).  The appellant's lay testimony is not competent 
evidence and therefore cannot be afforded probative value in 
the Board's consideration of the claim.  The Board has also 
considered that additional service medical records are 
absent, however the RO was able to confirm two diagnoses 
entered at Brooke Army Hospital during service, one during 
the year in question, and neither indicated a knee disease 
or injury.  

Competent evidence diagnosing arthritis within one year 
after separation from service has not been presented.  The 
evidence of record demonstrates the development of arthritis 
many years after separation from service.

Finally, competent medical evidence that links an inservice 
knee disease or injury to the post-service development of 
degenerative joint disease has not been presented.  Rather, 
post service arthritis has not been characterized as post-
traumatic and the suggestion was offered that it was 
attributable to obesity.  Therefore, a nexus to service has 
not been shown.

Alternatively, the nexus to service can be established under 
38 C.F.R. § 3.303(b), by evidence demonstrating (i) the 
existence of a chronic disease in service or during an 
applicable presumption period, and (ii) present 
manifestations of the same chronic disease.  See 38 U.S.C. 
§ 1112(a)(1); Savage v. Gober, 10 Vet. App. 488, 495 (1997); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2000).  In addition, 
either or both of the second and third Caluza elements can be 
satisfied, under § 3.303(b), by the submission of: (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
postservice continuity of symptomatology; and (c) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  See 
Savage, 10 Vet. App. at 495-97.  McCormick v. Gober, 14 Vet. 
App. 39 (2000).  Evidence demonstrating chronic knee problems 
in service has not been presented, however, in the statement 
submitted in July 1998, the appellant indicated that he had 
the onset of knee pain and swelling in service and these 
symptoms continued in the years after service and up to his 
current disability.  A veteran's retrospective assertion of 
continuous symptoms is competent evidence sufficient for the 
purpose of establishing continuity of symptomatology.  
Furthermore, continuity of symptomatology, as described in 
Savage, supra, does not require that a claimant be diagnosed 
with the same condition both in service and at the time of 
his claim for service connection (such a requirement is part 
of the 38 C.F.R. § 3.303(b) criteria as to a chronicity basis 
for service connection). 

Although the complaints appear very similar, there is a 
complete absence of medical evidence showing a common 
underlying cause of those symptoms.  Additionally, this is 
not a case where lay testimony is competent to provide the 
required evidence of a nexus.  Although the appellant, even 
as a layperson, is competent to describe that he has 
experienced pain located in his knees, he is not competent to 
provide a medical conclusion as to the cause of such pain.  
The cause of the appellant's current knee pain does not 
present an issue that may be satisfied by lay testimony.  
Here the issue is the cause of an aching knee, a matter that 
is not visually observable in this case.  Moreover, given the 
many possible causes of the appellant's knee problems, 
neither he nor any other lay person can credibly testify as 
to the origin of his current condition.  Hodges v. West, 13 
Vet. App. 287 (2000); Clyburn v. West, 12 Vet. App. 296 
(1999).  A competent opinion that links the current 
disability to the continuity of symptomatology as described 
by the appellant has not been presented, therefore these 
provisions do not assist the appellant in establishing a 
nexus to service for his current disability.

In the absence of competent, probative evidence of inservice 
knee disease or injury (as opposed to a notation of inservice 
pain and swelling) and a nexus between such and post-service 
degenerative joint disease and service, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Hypertension

Competent evidence of current hypertension has been 
presented, as outpatient treatment records confirmed a post-
service diagnosis.

Competent evidence of hypertension in service or within one 
year after separation from service has not been presented.  A 
competent medical opinion that links post-service 
hypertension to service has not been presented.  The 
appellant as a lay person is not competent to offer evidence 
of a diagnosis of hypertension in service or to link his 
post-service hypertension to service.  We have considered 
that additional service medical records are not available, 
but in light of the very long period between service and the 
diagnosis of hypertension in the medical records, there is no 
suggestion of a link to service.  In the absence of competent 
evidence of hypertension in service or within one year after 
separation from service, or a link between post-service 
hypertension and service, the preponderance of the evidence 
is against the claim and there is no doubt to be resolved.

The appellant appears to be contending that his knee 
disability has led to the development of other medical 
problems, including hypertension.  Secondary service 
connection is available when there is disability which is 
proximately due to or the result of a service-connected 
disease or injury or for aggravation of a non-service-
connected condition by a service-connected condition.  
Service connection has not been established for any 
disability, therefore there is no basis for this claim.  In 
cases such as this, where the law is dispositive, the claim 
must be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 



ORDER

Service connection for a bilateral knee disability, to 
include retropatellar pain and degenerative joint disease and 
for hypertension is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

